Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/994903 has claims 1-17 pending. The effective filing date of this application is 04/27/2020.

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  
Claims 9 and 10 cited the terms RAID and RRS respectively. These terms need to spell out before used.

Examiner’s note
Claims 1, 9 and 17 each recites the feature using the file system check (FSCK) for detecting and repairing data failures in a file system. This feature of FSCK is well known in the art, applicant can see feature of FSCK for scanning and repairing system files at https://www.makeuseof.com/difference-between-chkdsk-sfc-and-dism-in-windows-10/ .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 recites a limitation as being a substantial duplicate or else are so close in content that they both cover the same thing of claim 1. Therefore, claim 18 recites no further limitation of the subject matter as recited in claim 1.
Applicant may cancel the claim or amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (20180210799) hereafter Gao in view of Jiang et al (Pat. 7797789) hereafter Jiang and further in view of Patel (Pat 9477675) hereafter Patel.
Regarding claim 1, Gao discloses A data storage method, comprising: 
determining, in redundant array of independent disks (RAID) stripes (Gao: Fig. 2), source slices for restriping (Fig. 1: ‘failed disk 120(2)’); 
allocating, by borrowing from a reserved capacity (disclosed by Jiang below) for file a system check that detects and repairs data failures in a file system at least in part by scanning a plurality of disks for storage addresses of files, destination slices for restriping ([0008]: “assigning the spare logic units to the degraded RAID group”); and 
performing restriping for the RAID stripes by copying data in the source slices into the destination slices ([0008]: “in response to initiating a rebuilding action by the degraded RAID group, writing data in the failed disk into the spare logic unit”);
Gao does not explicitly disclose borrowing from the reserved capacity for a file system check.
However, Jiang discloses 
borrowing from a reserved capacity (Jiang: Fig. 3: ‘DV2’; column 7, lines 8-21 “The present invention provides for handling the cross stripe write operation in this instance. More specifically, in accordance with the invention, DV2 writes the excess data in its reserved space 308, as indicated by the dotted line 310”).
Disclosures by Gao and Jiang are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate improving RAID rebuilding performance taught by Gao to include allowing cross-striped write operations in reserved storage space disclosed by Jiang. The motivation for splitting the group by column 1: lines 54-67 of Jiang is for completing an intended striping operation that includes the maximum size of the write request.
Jiang discloses the striping operation on a reserved space, but the reserve space is not for a file system check. 
However, Patel discloses a reserve capacity for a file system check (Patel: column 8, lines 5-10: “File system swap space volume 178 presents the storage space created from unused file system blocks 180-183 to FSCK utility 71 as slices of storage space. The slices of storage space is then used by FSCK utility 71 to create swap objects 185-189 for storing information needed to verify the file system”) for file a system check that detects and repairs data failures in a file system at least in part by scanning a plurality of disks for storage addresses of files (Patel: column 3, lines 15-36: “a FSCK utility verifies the metadata of a file system, recovers inconsistent metadata to a consistent state and thus restores the integrity of the file system. To verify the metadata of a file system, the FSCK utility traverses the metadata of the file system and gathers information, such as status and bitmaps for the traversed metadata. The FSCK utility stores the gathered information in a memory of the data storage system. The FSCK utility then validates the correctness of the metadata using the information stored in the memory. Additionally, the FSCK utility uses the stored information to restore the integrity of the file system by fixing inconsistencies found during validation of metadata. In such systems, the FSCK utility requires a large amount of memory to store information such as bitmaps, in order to process the metadata of the file system for verifying the integrity of the file system. For example, one of the bitmaps maintained by the FSCK utility is a block bitmap that includes one bit for every file system block in the file system”).
Disclosures by Gao, Jiang and Patel are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate improving RAID rebuilding performance taught by Gao/Jiang to include generating a space needed for a file system check disclosed by Patel. The motivation for generating a space needed for a file system check by column 3: lines 15-47 of Patel is for storing the gathered information to verify integrity of a file system and optionally repairs any inconsistencies found during verification of the file system.

Regarding claim 9, Gao discloses An electronic device, comprising: 
a processing unit; and a memory coupled to the processing unit and storing instructions, wherein the instructions, when executed by the processing unit (Gao: [0011]: “The apparatus comprises at least one processing unit and at least one memory. The memory is coupled to the at least one processing unit and stored with instructions thereon. When the instructions is executed by the at least one processing unit”), perform the following actions: 
determining, in RAID stripes (Gao: Fig. 2), source slices for restriping (Fig. 1: ‘failed disk 120(2)’); 
allocating, by borrowing from a reserved capacity (disclosed by Jiang below) for file a system check that detects and repairs data failures in a file system at least in part by scanning a plurality of disks for storage addresses of files, destination slices for restriping ([0008]: “assigning the spare logic units to the degraded RAID group”); and 
performing restriping for the RAID stripes by copying data in the source slices into the destination slices ([0008]: “in response to initiating a rebuilding action by the degraded RAID group, writing data in the failed disk into the spare logic unit”).
Gao does not explicitly disclose borrowing from the reserved capacity for a file system check.
However, Jiang discloses 
borrowing from a reserved capacity (Jiang: Fig. 3: ‘DV2’; column 7, lines 8-21 “The present invention provides for handling the cross stripe write operation in this instance. More specifically, in accordance with the invention, DV2 writes the excess data in its reserved space 308, as indicated by the dotted line 310”).
Disclosures by Gao and Jiang are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate improving RAID rebuilding performance taught by Gao to include allowing cross-striped write operations in reserved storage space disclosed by Jiang. The motivation for splitting the group by column 1: lines 54-67 of Jiang is for completing an intended striping operation that includes the maximum size of the write request.
Jiang discloses the striping operation on a reserved space, but the reserve space is not for a file system check. 
However, Patel discloses a reserve capacity for a file system check (Patel: column 8, lines 5-10: “File system swap space volume 178 presents the storage space created from unused file system blocks 180-183 to FSCK utility 71 as slices of storage space. The slices of storage space is then used by FSCK utility 71 to create swap objects 185-189 for storing information needed to verify the file system”) for file a system check that detects and repairs data failures in a file system at least in part by scanning a plurality of disks for storage addresses of files (Patel: column 3, lines 15-36: “a FSCK utility verifies the metadata of a file system, recovers inconsistent metadata to a consistent state and thus restores the integrity of the file system. To verify the metadata of a file system, the FSCK utility traverses the metadata of the file system and gathers information, such as status and bitmaps for the traversed metadata. The FSCK utility stores the gathered information in a memory of the data storage system. The FSCK utility then validates the correctness of the metadata using the information stored in the memory. Additionally, the FSCK utility uses the stored information to restore the integrity of the file system by fixing inconsistencies found during validation of metadata. In such systems, the FSCK utility requires a large amount of memory to store information such as bitmaps, in order to process the metadata of the file system for verifying the integrity of the file system. For example, one of the bitmaps maintained by the FSCK utility is a block bitmap that includes one bit for every file system block in the file system”).
Disclosures by Gao, Jiang and Patel are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate improving RAID rebuilding performance taught by Gao/Jiang to include generating a space needed for a file system check disclosed by Patel. The motivation for generating a space needed for a file system check by column 3: lines 15-47 of Patel is for storing the gathered information to verify integrity of a file system and optionally repairs any inconsistencies found during verification of the file system.

Regarding claim 17, these claims limitations are significantly similar to those of claim 9, and, therefore, are rejected on the same grounds.

Regarding claim 18, Patel combined further discloses The method of claim 1, wherein the file system check to which the capacity is reserved achieves recovery of failed data by the scanning of the plurality of disks for storage addresses of files (Patel: column 3, lines 15-36: “a FSCK utility verifies the metadata of a file system, recovers inconsistent metadata to a consistent state and thus restores the integrity of the file system. To verify the metadata of a file system, the FSCK utility traverses the metadata of the file system and gathers information, such as status and bitmaps for the traversed metadata. The FSCK utility stores the gathered information in a memory of the data storage system. The FSCK utility then validates the correctness of the metadata using the information stored in the memory. Additionally, the FSCK utility uses the stored information to restore the integrity of the file system by fixing inconsistencies found during validation of metadata. In such systems, the FSCK utility requires a large amount of memory to store information such as bitmaps, in order to process the metadata of the file system for verifying the integrity of the file system. For example, one of the bitmaps maintained by the FSCK utility is a block bitmap that includes one bit for every file system block in the file system”).

Claims 2, 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gao/Jiang/Patel applied to claim 1 above, and further in view of Han et al (10126988) hereafter Han.
Regarding claim 2, Gao/Jiang/Patel do not explicitly disclose all limitations of claim 2.
However, Han discloses The method of claim 1, wherein the determining the source slices for restriping comprises: 
determining whether to split an RAID resilient set (RRS) based on a determination that a new disk is added into a storage pool (Han: column 4: lines 4-10: “When the data storage system detects that a new physical data storage drive has been added to the group of physical data storage drives, and the resulting total number of physical data storage drives in the group exceeds a maximum drive group size, the group of physical data storage drives may be divided into multiple partnership groups of physical data storage drives”); and 
receiving a selection of the source slices for restriping across the RRS based on a determination that the RRS is to be split (column 6: lines 44-47: “the amount of data that must be copied from previously allocated drive extents to newly allocated drive extents in order to accommodate the newly created partnership group”).	Disclosures by Gao, Jiang, Patel and Han are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate improving RAID rebuilding performance taught by Gao/Jiang/Patel to include splitting the group into partnership groups when the total number of physical drives in a group of physical drives exceeding a predetermined maximum disclosed by Han. The motivation for splitting the group by column 3: lines 60-67 of Han is for limiting the risk of data loss occurring during drive rebuilds in the event of a drive failure.

Regarding claim 10, these claims limitations are significantly similar to those of claim 2, and, therefore, are rejected on the same grounds.

Regarding claim 3, Han further discloses The method of claim 2, wherein the determining the source slices for restriping further comprises: 
merging the new disk into the RRS to generate a new RRS based on a determination that the RRS does not need to be split (Han: column 12: lines 64-67: “New Drive 125 may then subsequently be added to either one of Partnership Group A 200 or Partnership Group B 202 without exceeding the maximum drive group size”); and 
receiving a selection of the source slices for restriping within the new RRS (column 4: lines 40-42: “since each change in drive extent allocation within a RAID extent requires copying data from a previously allocated drive extent to a newly allocated drive extent”).Disclosures by Gao, Jiang, Patel and Han are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate improving RAID rebuilding performance taught by Gao/Jiang/Patel to include adding new disks to the RAID system disclosed by Han. The motivation for adding new disks by column 2: lines 38-40 of Han is for increasingly burdensome and impractical.

Regarding claim 11, these claims limitations are significantly similar to those of claim 3, and, therefore, are rejected on the same grounds.

Claims 4, 8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gao/Jiang/Patel applied to claim 1 above, and further in view of Sugawara et al (2014/0304547) hereafter Sugawara.
Regarding claim 4, Gao/Jiang/Patel do not explicitly disclose all limitations of claim 4.
However, Sugawara discloses The method of claim 1, further comprising during execution of the restriping, 
marking the destination slices as used (Sugawara: [0036]: “the status "Act" indicating that LUN0 of the spare drive 24 (HS) is incorporated as a portion of the drive array 12 is set to the RAID map table”); and 
keeping an available capacity of a mapper of a storage system unchanged ([0036]: “After performing the rebuilding, as shown in FIG. 8, the RAID controller 11 updates the RAID map table”).	Disclosures by Gao/Jiang/Patel and Sugawara are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate improving RAID rebuilding performance taught by Gao/Jiang/Patel to include updating the map table to indicate the drive as a portion of the drive array disclosed by Sugawara. The motivation for updating the map table by paragraph [0037] of Sugawara is for reconfigure RAID system using map table to update accessing to the new drive.

Regarding claim 12, these claims limitations are significantly similar to those of claim 4, and, therefore, are rejected on the same grounds.

Regarding claim 8, Gao combined further discloses The method of claim 4, further comprising: 
allocating, from a total capacity of the storage system, a capacity of a predetermined proportion as a reserved capacity for file system consistency check, wherein the reserved capacity is unavailable to the mapper (Gao: Fig. 1, Fig. 3: ‘Raid Group RG is only mapped to 5 disks120_0 to 120_4’;  [0034]: “FIG. 3 illustrates a schematic diagram of a storage pool having a plurality of RAID groups and dedicated spare disks”; [0036]: “The size of spare capacity divided from each disk depends on correspondence between the number of disks and the number of spare disks, i.e., the predetermined spare disk ratio”).
Regarding claim 16, these claims limitations are significantly similar to those of claim 8, and, therefore, are rejected on the same grounds.

Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gao/Jiang/Patel and Sugawara applied to claim 1 above, and further in view of Bergsten (6073209).
Regarding claim 5, Gao/Jiang/Patel /Sugawara do not explicitly disclose all limitations of claim 5.
However, Bergsten discloses The method of claim 4, further comprising: initiating file system check for the storage system in response to data failure during the execution of the restriping (Fig. 11 and Fig. 13; column 11, lines 11-13: “If the attempt to rewrite the data is unsuccessful, then a write error recovery routine is called in step 1105”; column 12, lines 25-30: “If the write was not successful, …. it is determined in step 1304 whether a hot spare MSD is available for the new copy”).
Disclosures by Gao/Jiang/Patel /Sugawara and Bergsten are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate improving RAID rebuilding performance taught by Gao/Jiang/Patel /Sugawara to include recovery routine for write error disclosed by Bergsten. The motivation for include the recovery routine by column 12 lines 25-30 of Bergsten is for recovering the system to the new drive.

Regarding claim 13, these claims limitations are significantly similar to those of claim 5, and, therefore, are rejected on the same grounds.

Regarding claim 6, Bergsten further discloses The method of claim 5, wherein the initiating the file system check for the storage system comprises: 
terminating the execution of the restriping (Bergsten: column 12: lines 1: “Otherwise, copying is suspended and a "hot spare" is assigned”);
releasing the destination slices allocated from the reserved capacity for file system check (column 12: lines 20-23: “in response to a write error, in step 1301 the faulty block is reassigned and written to a new block”); and 
using the reserved capacity to perform the file system check for the storage system (column 12: lines 32-34: “If a hot spare is available, then in step 1305 an "establish" routine is performed to establish a new copy of the data on the hot spare”).
Disclosures by Gao/Jiang/Patel /Sugawara and Bergsten are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate improving RAID rebuilding performance taught by Gao/Jiang/Patel /Sugawara to include recovery routine for write error disclosed by Bergsten. The motivation for include the recovery routine by column 12 lines 25-30 of Bergsten is for recovering the system to the new drive.

Regarding claim 14, these claims limitations are significantly similar to those of claim 6, and, therefore, are rejected on the same grounds.

Regarding claim 7, Bergsten further discloses The method of claim 6, further comprising: 
determining whether the file system check for the storage system is completed (Bergsten: column 12: lines 29-34: “it is determined in step 1304 whether a hot spare MSD is available for the new copy. If no hot spare is available, then in step 1307 the location of the data is logged and the routine exits. If a hot spare is available, then in step 1305 an "establish" routine is performed to establish a new copy of the data on the hot spare”); 
re-initiating the execution of the restriping based on a determination that the file system check for the storage system is completed (column 12: lines 29-34: “it a hot spare is available, then in step 1305 an "establish" routine is performed to establish a new copy of the data on the hot spare”); and 
updating information of the RAID stripes after the restriping is completed (column 10: lines 41-43: “After selecting the nearest free device, in step 1002 the logical block address of the data is mapped to a physical block address”).
Disclosures by Gao/Jiang/Patel /Sugawara and Bergsten are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate improving RAID rebuilding performance taught by Gao/Jiang/Patel /Sugawara to include recovery routine for write error disclosed by Bergsten. The motivation for include the recovery routine by column 12 lines 25-30 of Bergsten is for recovering the system to the new drive.

Regarding claim 15, these claims limitations are significantly similar to those of claim 7, and, therefore, are rejected on the same grounds.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gao/Jiang/Patel applied to claim 1 above, and further in view of Gao at el (Pat. 10229022) hereafter Gao_022.
Regarding claim 19,  Gao/Jiang/Patel do not explicitly disclose all limitation of claim 19.
However, Gao_022 discloses The method of claim 1, wherein the reserved capacity is unavailable to a mapper that maintains a mapping between physical addresses and logical addresses (Gao_022: column 6, lines 4-9: “dividing each one of the physical drives in the Set of Physical Drives 130 into multiple, equal size drive extents of physically contiguous non-volatile data storage, and adding the drive extents to Drive Extent Pool 134, drive extents may be allocated to specific RAID extents contained in Mapped RAID Group….Some number of drive extents in Drive Extent Pool 134 are reserved as “spare” drive extents, and kept available for immediate allocation to Mapped RAID Group 138 in order to promptly replace failed drive extents in the event of a drive failure”), and wherein the logical addresses are exposed by the mapper to a namespace that creates a volume and exposes the volume to an external host (Gao_022: Fig. 4: ‘Mapped RAID Group 400 embodied as mapping table; column 6, lines 50-52: “The storage objects exposed to Hosts 110 may include or consist of logical disks referred to as “LUNs”, such as LUN 144”).
Disclosures by Gao/Jiang/Patel and Gao_022 are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate improving RAID rebuilding performance taught by Gao/Jiang/Patel to include reserved space to replace failed drive extents in the event of a drive failure disclosed by Gao_022. The motivation for include reserved space by column 2 lines 10-17 of Gao_022 is for significantly reducing the time required to rebuild a single failed drive.

Response to Arguments
Applicant's Arguments regard to claims have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250. The examiner can normally be reached Monday, Thursday and Friday from 11:00 AM to 4:45 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAN V DOAN/            Examiner, Art Unit 2136             


/MICHAEL ALSIP/            Primary Examiner, Art Unit 2136